DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings, figs. 4A-4C are objected to because the drawings are not of sufficient quality to permit adequate reproduction (37 CFR 1.184(1)), all lines, numbers, and steps are not sufficiently dense and dark, and the drawings should be in black and white without graying or shading. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Claim Objections
3.	Claims 6, 12, and 18 are objected to because of the following informalities: 
	Claims recite “to generated” instead of “to generate”. 
Appropriate corrections are required.
Claim Interpretation
Contingent and Optional language
4.	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). 
Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
5.	Claim 1 recites “applying … to generate sampling data when the aggregated vehicle data and the associated demographic vehicle data is greater than the determined sampling threshold size.”
Claim 3 recites “performing… a data cluster operation on the aggregated data … when the aggregated vehicle data is greater than the determined sampling threshold size.”
The underlined limitations represent optional language and are not given patentable weight.
Intended Use
6.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
7.	Claim 1 recites “determining … for sampling the aggregated vehicle data …”, “applying … to generate sampling data …”
Claims 6, 12, and 18 recite “wherein the sample data … to generated …”
Claims 7 and 13 recite “determine … for sampling the aggregated vehicle data …”, “apply … to generate sampling data …”
Claim 7 recites “A non-transitory computer readable medium … cause the processor to: obtain…; aggregate…; determine…; apply…; and represent…”
Claim 13 recites “a memory coupled to the processor… to: obtain…; aggregate…; determine…; apply…; and represent…”
The underlined limitations represent intended use and are not given patentable weight.	
Functional language
8.	Claim 13 recites “a memory… the processor which is configured to be capable of executing programmed instructions…”
According to the Specification (paragraph 14), the processor is not special in anyway. Therefore, prior art that teaches a processor of a server is sufficient, MPEP 2114 I-III. (The functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty"), MPEP 2173.05(g).
Claim Rejections - 35 USC §101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
11.	In the instant case, claims 1, 7, and 13 are directed to a “method, a non-transitory computer readable medium, and an apparatus for analyzing insurance data”. 
12.	Claims are directed to the abstract idea of “analyzing insurance data” which is grouped under “Certain methods of organizing human activity is similar to a fundamental economic principles or practices such as insurance” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 1 recites “obtaining… vehicle data from one of the plurality of data sources in a plurality of formats; aggregating … the obtained vehicle data based on one or more geographic location data obtained from one of the plurality of sources; determining … a sampling threshold size for sampling the aggregated vehicle data based on one or more threshold rules; applying … one or more … to the aggregated vehicle data to generate sampling data when the aggregated vehicle data and the associated demographic vehicle data is greater than the determined sampling threshold size; and representing … the generated sampling data in a … representation format …” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
13.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims 7 and 13 such as “a non-transitory computer readable medium”, “a processor”, and “a memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of analyzing insurance data.  
14.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of analyzing insurance data using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
15.	Hence, claims are not patent eligible.
16.	Dependent claims 2, 8, and 14 describe categorizing the vehicle data based on data categorizing rules. Dependent claims 3, 9, and 15 describe performing a data cluster operation on the aggregated data. Dependent claims 4, 10, and 16 describe performing data validation to the generated sample data. Dependent claims 5, 11, and 17 describe that the generated sample data stored in a cache memory. Dependent claims 6, 12, and 18 describe that the sample data is used to generate the graphical representation. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
17.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
18.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
21.	Claims 8-12 recite “The medium as set forth in claim 7 further comprises categorize the obtained vehicle data…; … further comprises, perform a data cluster…; … further comprises, perform data validation…; … wherein the ge  ” 
Claim 13 recites “a memory… the processor which is configured to be capable of executing programmed instructions…”
Claims 14-16 recite “… wherein the processor is further configured to be capable of executing the stored programmed instructions…”
22.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
23.	Claims 17 and 18 are rejected under the same rationale as claim 13 because claims 17 and 18 inherit the deficiencies of claim 13 due to their dependency.

24.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

25.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of antecedent basis
26.	Claim 1 recites the limitation “the plurality of data sources”, in paragraph starting with “obtaining…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the aggregated vehicle data”, in paragraph starting with “determining…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the associated demographic vehicle data”, in paragraph starting with “applying…” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the generated sampling data” in paragraph starting with “representing…” According to the previous step that recites “applying… to generate sampling data when…” the sampling data is not necessarily generated (“to generate sampling data when” is both optional and intended use). 
Claims 4 and 5 recite the limitation “the generated sample data”. There is insufficient antecedent basis for this limitation in the claims.
Claims 6, 12, and 18 recite the limitations “the sample data” and “the graphical representation”. There is insufficient antecedent basis for this limitation in the claims.
Claims 7 and 13 recite the limitation “the plurality of data sources”, in paragraph starting with “obtain…” There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 13 recite the limitation “the aggregated vehicle data”, in paragraph starting with “determine…” There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 13 recite the limitation “the associated demographic vehicle data”, in paragraph starting with “apply…” There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 13 recite the limitation “the generated sampling data” in paragraph starting with “represent…” According to the previous step that recites “apply… to generate sampling data when…” the sampling data is not necessarily generated (“to generate sampling data when” is both optional and intended use).
Claims 10 and 11 recite the limitation “the generated sample data”. There is insufficient antecedent basis for this limitation in the claims.
Claims 16 and 17 recite the limitation “the generated sample data”. There is insufficient antecedent basis for this limitation in the claims.
27.	Claims 2-5, 8-11, and 14-17 are rejected under the same rationale as claims 1, 7, and 13 because claims 2-5, 8-11, and 14-17 inherit the deficiencies of claims 1, 7, and 13 respectively due to their dependency.
Claim Rejections - 35 USC § 102
28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
29.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


30.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US20170032400A1 to Gilmore et al. 
31.	As per claim 1 Gilmore et al. discloses the following limitations:
obtaining, by an insurance data management computing apparatus, vehicle data from one of the plurality of data sources in a plurality of formats [0041]-[0043], [0078]
aggregating, by the insurance data management computing apparatus, the obtained vehicle data based on one or more geographic location data obtained from one of the plurality of sources [0055], [0078]
determining, by the insurance data management computing apparatus, a sampling threshold size for sampling the aggregated vehicle data based on one or more threshold rules [0063], [0068], [0075], [0097], [0102]
32.	Claim 1 language “determining … for sampling the aggregated vehicle data …”, “applying … to generate sampling data …” is intended use, and “applying … to generate sampling data when the aggregated vehicle data and the associated demographic vehicle data is greater than the determined sampling threshold size” is optional language and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art.
Claim 3 language “performing… a data cluster operation on the aggregated data … when the aggregated vehicle data is greater than the determined sampling threshold size” is optional language as well.
33.	As per the optional language in the independent claim, the dependent claims 2, 4-6 only recite optional steps and are not sufficient to differentiate the claim from the prior art. 
34.	As per claim 7 Gilmore et al. discloses the following limitations:
A non-transitory computer readable medium [0213]
Claim 7 language “… cause the processor to: obtain…; aggregate…; determine…; apply…; and represent…” is intended use and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art.
35.	As per claim 12 language “… to generated …” is intended use as well.
36.	As per claims 8-11 each merely further describes the intended use of claim 7 (e.g. “analyzing insurance data”).
37.	As per claim 13 Gilmore et al. discloses the following limitations:
a processor [0208]
a memory [0207]
Claim 13 language “the processor which is configured to be capable of executing programmed instructions…” is a functional and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
38.	As per the functional language in the independent claim, the dependent claims 14-18 only recite optional steps and are not sufficient to differentiate the claim from the prior art. 
Claim Rejections - 35 USC § 103
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US20170032400A1 to Gilmore et al. in view of US20160035150A1 to Barfield, Jr. et al.
42.	As per claims 1, 7, and 13: 
Gilmore et al. discloses the following limitations:
obtaining, by an insurance data management computing apparatus, vehicle data from one of the plurality of data sources in a plurality of formats [0041]-[0043], [0078]
aggregating, by the insurance data management computing apparatus, the obtained vehicle data based on one or more geographic location data obtained from one of the plurality of sources [0055], [0078]
determining, by the insurance data management computing apparatus, a sampling threshold size for sampling the aggregated vehicle data based on one or more threshold rules [0063], [0068], [0075], [0097], [0102]
representing, by the insurance data management computing apparatus, the generated sampling data in a graphical representation format via a graphical user interface (Fig.9, [0057]-[0058])
Gilmore et al. does not explicitly disclose the following limitations:
applying, by the insurance data management computing apparatus, one or more machine learning algorithms to the aggregated vehicle data to generate sampling data when the aggregated vehicle data and the associated demographic vehicle data is greater than the determined sampling threshold size.
However, Barfield, Jr. et al., as shown, discloses the following limitations:
applying, by the insurance data management computing apparatus, one or more machine learning algorithms to the aggregated vehicle data to generate sampling data when the aggregated vehicle data and the associated demographic vehicle data is greater than the determined sampling threshold size [0030], [0033], [0039]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for analyzing vehicle data to predict potential component failures, diagnostic trouble codes, or other mechanical failures relating to the vehicle, wherein the vehicle data may be received from a number of vehicles taught by Barfield, Jr. et al. in a vehicle data system and methods for accurately predict marketing trends and presenting those accurate marketing trend predictions in real-time over a computer network of Gilmore et al. with the motivation of enhancing the method with a feature such as the vehicle data system may generate number of samples using a machine learning model based on demographic information as well that may include, for example, driver age, gender, home location as taught by Barfield, Jr. et al. over that of Gilmore et al.
As per claim 7 Gilmore et al. additionally discloses the following limitations:
A non-transitory computer readable medium [0213]
As per claim 13 Gilmore et al. additionally discloses the following limitations:
a processor [0208]
a memory [0207]
43.	As per claims 2, 8, and 14: 
Gilmore et al. discloses the following limitations:
categorizing, by the insurance data management computing apparatus, the obtained vehicle data based on one or more data categorizing rules. [0099], [0125]
44.	As per claims 3, 9, and 15: 
Gilmore et al. discloses the following limitations:
performing, by the insurance data management computing apparatus, a data cluster operation on the aggregated data prior to applying the one or more machine learning algorithms when the aggregated vehicle data is greater than the determined sampling threshold size [0012], [0062], [0064], [0068], [0125]
45.	As per claims 4, 10, and 16: 
Gilmore et al. discloses the following limitations:
performing, by the insurance data management computing apparatus, data validation to the generated sample data [0063], [0093]
46.	As per claims 5, 11, and 17: 
Gilmore et al. discloses the following limitations:
wherein the generated sample data is stored in a cache memory [0147] 
47.	As per claims 6, 12, and 18: 
Gilmore et al. discloses the following limitations:
wherein the sample data is obtained from the cache memory to generated the graphical representation [0076], [0147]
Conclusion
48.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140039937A1 – Murphy – Discloses a system and method for the capture, storage and usage of specific insurance underwriting and/or loss validation data includes a handheld mobile computer device containing one or more master forms in which insurance data is entered into the handheld device, normally at the location of the insured home along with an electronic signature of the insured and a geocode and time/date stamp.
US20130317860A1 – Schumann, Jr. – Discloses an insurance quotation management system for administering and managing insurance quotations through a graphical user interface, wherein the system is configured to interface with third party data to provide insurance quotations based on input from a predictive model and data which may include social network information. 
US20160004685A1 – Tawade – Discloses a method and apparatus for retrieving and presenting insurance data from a legacy insurance data archiving system receives insurance data originating from legacy data storage of the legacy insurance data archiving system.

49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692